DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Comments
It is noted that the claim listing of the preliminary amendment of May 7, 2020 fails to comply with 37 CFR 1.121(c) in that the “status” identifiers for claims 1 to 8 are in the form of a “parenthetical expression.”  Nevertheless, the amendment, including the substitute specification, has been ENTERED.

It is noted that claims 1-8 stand CANCELLED, and that claims 9-16 are NEWLY-ADDED.

Please note that any mention of line numbers in claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim that may be reproduced below in this office action.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the listed drawing elements: in drawing Figure 3, elements 310, 312, 314, and 316.  As an example of the “suitable descriptive legends,” if a drawing element were presented to illustrate an amplifier, then the “suitable descriptive legend” would be “AMPLIFIER.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle control unit …” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of independent claim 13, “signal state of an absorber device” is unclear in context, at least, in that an absorber ordinarily does not have a signal associated with, and in that it is not clear what is meant by “state” with respect to such a “signal.”
On line 7 of claim 13 and on lines 1-2 of claim 14, the uses of the term, “assistance function” are indefinite and unclear in context in that a “function” per se in its usual and ordinary sense cannot be a part of a “system” (claim 13, line 1; claim 14, line 1), so it is unclear in context what is meant by the use of the term.
In dependent claim 15, it is unclear in context how “at least one sonar system” (line 5) in the usual and ordinary sense of the term, “sonar system,” is an “electromagnetic sensor system” (claim 15, lines 1-2).
On lines 1-2 of dependent claim 15, “the electromagnetic sensor system” lacks antecedent basis in that there is not earlier recitation of “an electromagnetic sensor system” in either claim 15 or in claim 13.  Please note that the plural, “electromagnetic sensor systems” on lines 3-4 of claim 13 cannot serve as antecedent for the singular, “the electromagnetic sensor system.”
Claim limitation (at claim 13, lines 5-7) “vehicle control unit, which is communicatively and/or electrically connected to the detection unit and which is configured to take account of the detected actual signal state of the absorber device in an assistance function” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, since the written description does not describe what the “vehicle control unit …” is, and since the written description fails to disclose an algorithm for the specialized function that is necessary for the function expressed in the claim language “configured to take account of the detected actual signal state of the absorber device in an assistance function.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Each of dependent claims 14-16 is unclear, at least, in that it depends from unclear, independent claim 13.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, since the written description does not describe what the “vehicle control unit …” is, and since the written description fails to disclose an algorithm for the specialized function that is necessary for the function expressed in the claim language “configured to take account of the detected actual signal state of the absorber device in an assistance function.”  Where a specialized function is necessary for a term invoking 35 USC 112(f), the algorithm for the specialized function must be disclosed in the written description.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics, with several years of practical experience in the design and/or testing of assistance systems for vehicles and light signal installations.
The text of independent claim 9 is as follows:
“9. (New) A device for a light signal installation for electromagnetic sensor systems, comprising: a switchable absorber device having at least one aperture, each of which is able to be opened and closed by way of an aperture closure, wherein the absorber device is configured such that in each case: when the aperture is open, electromagnetic waves incoming through the aperture do not leave the absorber device again; and when the aperture is closed, electromagnetic waves impinging thereon are reflected.”
Looking, first, to independent claim 9, Reshetin (‘450) plainly discloses, “A device for a light signal installation for electromagnetic sensor systems” line 1, noting, for example, column 1, lines 6-11, and column 14, lines 12-16; however, Reshetin (‘450) does not disclose that the invention is “for electromagnetic sensor systems.”
Teranishi et al (‘406) teaches the use of a “light signal installation” in the form of a “vehicular lamp” for the advantage of being able to adjust the optical axis of the Teranishi et al (‘406) “lamp unit” using the “tilting movement adjustment mechanism” as taught at column 2, lines 24-31 and 62-67.  Thus, it would have been obvious to one of ordinary skill-in-the-art to make the “device for a light signal installation” to be “for electromagnetic sensors” as in Teranishi et al (‘406) to obtain the advantage taught by Teranishi et al (‘406).
Further, with respect to independent claim 9, Reshetin (‘450) in view of Teranishi et al (‘406) discloses the “absorber device” (line 3) as “absorber (3)” in Reshetin (‘450), but the applied combination does not disclose that the “absorber” is “switchable” (line 3) and “having at least one aperture, each of which is able to be opened and closed by way of an aperture closure” (lines 3-4).  Please note that Reshetin (‘450) of the applied combination discloses that there can be a plurality of apertures, noting, for example, column 6, lines 22-38 (where there is an aperture SS’ and an aperture of the collimator), and, column 11, lines 50-55 (noting, especially, “the apertures of the faces 24, 25, and 26”).
Auer, Jr. et al (‘652) teaches the use of the use of optical masks or of an “electrical shutter” to switch the aperture or apertures of the applied combination in an “opened” position and a “closed” position, where the claim 9 “aperture closure” (line 4) is the masks generally or the masks of the “electrical shutter,” for the advantage of “phantom elimination,” noting, for example, column 2, lines 5-17.  So, it would have been obvious to one of ordinary skill-in-the-art to use the masks or shutters as taught by Auer, Jr. et al (‘652) for at least one of the apertures in the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) for the advantages taught by Auer, Jr. et al (‘652), noting, especially, column 8, lines 6-20.  In this passage, the shutter is disclosed as covering up to the “entire reflector,” where the mask of the shutter is opaque when the bulb is off, and is transparent when the bulb is on.
The claim 9 limitations, “wherein the absorber device is configured such that in each case: when the aperture is open, electromagnetic waves incoming through the aperture do not leave the absorber device again; and when the aperture is closed, electromagnetic waves impinging thereon are reflected” (lines 5-9) is met by the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652) in that the absorber arrangement in Reshetin (‘450) keeps the “electromagnetic waves incoming through the aperture” so that they “do not leave the absorber device again” (when the “aperture” is open in the applied combination), and in that the opaque mask of the closed aperture of the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652) would act to reflect and to scatter the undesired outside waves that are incident on the opaque mask (Auer: column 8, lines 6-20).
In that each and every claim limitation in independent claim 9 is plainly met by the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652), independent claim 9 is obvious over the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652).
The further limitations of dependent claim 10 are met by the applied combination of Reshetin (‘450) in view of Teranishi et al (‘406) and Auer, Jr. et al (‘652) as applied above to independent claim 9, in that each type of absorber only works on certain frequencies, so the “absorber” in the applied combination would have to comprise, “at least one frequency-absorbing material.”  The “absorber” in Reshetin (‘450) of the applied combination acts to absorb waves from outside of the aperture that come through an open aperture in preventing phantom signals.
The further limitations of dependent claim 11 are met by the applied combination as applied above to independent claim 9, noting, for example, Reshetin (‘450) at column 2, lines 12-33; column 9, line 68 through column 10, line 4.  As for the “at least one reflector” limitation in claim 11 at line 2, please note that each of the “catadioptric rings 23” in Reshetin (‘450) is a reflector, for example, please see column 10, lines 37-58.
The further limitations of dependent claim 12 are met by the applied combination as applied above to independent claim 9, noting, for example, Reshetin (‘450) at column 14, lines 12-16.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobsen (‘433) is of general interest for showing a device for the generating of light signals in which switching of states is done using a plate that can be in a state to absorb light.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648